ORDER
PER CURIAM:
Appellant Charles Harter entered into a cold weather payment agreement with his electric utility provider, Respondent Union Electric Company d/b/a Ameren Missouri. Harter subsequently defaulted on the payment agreement. Ameren notified Harter that it intended to disconnect his service. Harter requested that the cold weather payment agreement be reinstated, but Ameren refused. Harter filed a complaint with the Missouri Public Service Commission to challenge Ameren’s refusal to reinstate the cold weather agreement. The Commission denied Harter’s complaint. Harter appeals. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 84.16(b).